DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 6/10/2022.
No claims have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-30 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 has been entered and considered by the examiner.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 10, 26, and 28, the prior art does not teach a drone-coupled user equipment, a network component of a terrestrial cellular subscriber network, and their corresponding methods as are now claimed in detail, wherein a message is transmitted/received that includes a subscriber identifier and further identifies a drone-coupled capability information of the drone-coupled UE, the drone-coupled capability information being separate from the subscriber identifier and comprising a Boolean indicator that is configured to provide a notification to the network component that the drone-coupled UE is capable of engaging in a flying state. It is the Examiner’s opinion that it would not be reasonable to modify prior art such as Mustafic to change data regarding flight plan calculation and/or a request for flight plan calculation with a Boolean value since such a Boolean value is substantially different from data such as location and destination information used to calculate flight plan information. Such a Boolean indicator in combination with a separate subscriber identifier as claimed would not be useful for flight plan calculation in place of information such as location and destination information. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474